Title: To Thomas Jefferson from Jean Claude de La Métherie, 12 May 1789
From: Le Métherie, Jean Claude de
To: Jefferson, Thomas



Monsieur
rue st nicaise no. 1012 mai 1789

J’aurai bien desiré pouvoir soumettre à vos lumieres le projet de constitution que je presente aux etats generaux. Mais, craignant que vos occupations ne vous le permissent pas, je n’ai point osé vous le demander. Cependant si vous avies quelques moments libres que vous puissies m’accorder, je serai bien flatté de converser avec vous de ces objets. Je suis avec respect Monsieur Votre tres humble et obeissant Serviteur

De: La Métherie

